Title: To George Washington from Major General Nathanael Greene, 27 July 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          West Point July 27th 1779
        
        I confess my self at a loss what opinion to form, or what measures to advise to upon the State of the Enemies force and position and the strength and situation of our Army which your Excellency laid before the Board of General Officers yesterday for this purpose.
        Was our strength equal to the attempt Offensive opperations would be by far the most elegible. This would give security to our Sea Coast and by finding the Enemy employ at Home prevent their depradations abroad.
        But it is a melancholy truth that we have neither force or ammunition to commence any serious opperations against New York or its dependancies except Ver Planks Point; and therefore we must accomodate our measures to our circumstances.
        To attempt to insult the Enemy in New York, in such a secure position as they are, strongly fortified withal, and of superior strength, aided by a large Naval force, will be madness in the extreme.
        I could wish for an action either general or partial, could it be had upon any thing near equal terms; but the security of the North River and the protection to be given to the Sea Coast of Connecticut and New Jersy so divides our force that it prevents us from attacking to advantage and gives the Enemy a great opportunity of attacking us with success.
        The North River I consider as the first object upon the Continent and the communication between the Eastern and Western States essential to the Independance of America. Therefore this object is to be securd at all events. We have only one line of communication at this time and this straightened on both sides. The Enemy on the Sea Coast are within 16 or 18 Miles of it on one side and the Indians with in 20 or 25 Miles on the other. Our fortifications at this place which is the only security for this line of communication is far very far from being complete.
        Under these circumstances I would recommend, detaching two brigades to the borders of the State of Connecticut with orders to move

Eastward or Westward as the Country should want protection. I would also detach two Brigades more into the State of New Jersy to cover the Inhabitants there and to protect our Stores coming from Trenton to this place for the support of the Army. All this I think can be done, and this Post be little less secure, by the improvement of the Works, than it was at first with our whole strength.
        The light Infantry should be posted near the Enemy at Stony Point, with orders to change their position frequently to prevent a surprize.
        The rest of the Troops should be employed, in finishing the fortifications at this place. I cannot think a second attack upon Stony Point would be crowned with the same success as before; and our Army is not in force to make a great sacrafice of men by way of experiment, or for the purpose of giving Military glory to individuals.
        Should it be thought that our Magazines, will admit of the necessary consumption of powder, for carrying on approaches against Ver Planks Point, (which General Knox thinks is not the case), I conceive our remaining strength will be equal to the purpose. If not a part of the Infantry may be called over to the East side, or the two brigades upon the borders of Connecticut be recalled. Any opperations against Ver Planks Point, I consider only as a secondary object, that will rather serve to amuse the public, than procure them any solid advantages; and therefore should give place to more capital concerns.
        Neither time or circumstances will permit me to go more largely into the subject. I have endeavord to be explicit and concise and hope I have said sufficient to signify pretty clearly my Ideas of the proper modes and measures to be pursued. I am with great respect Your Excellencys Most Obedient humble Servant
        
          Nath. Greene Maj. Grl
        
      